PER CURIAM.
We agree with appellants that the appellee is entitled to a personal judgment and execution thereon against appellants for appellate attorney’s fees only upon a demonstration of the same factors that would entitle the appellee to a deficiency decree against appellants. No such showing was made below. We reject the contention of appellant, Great Horizons Development, Inc., that it can not be held responsible for attorney’s fees because it was not an original party to the mortgage. This court’s determination of appellee’s entitlement to fees in an earlier appeal precludes our consideration of that issue now.
Accordingly, we reverse the order of the trial court and remand without prejudice to the right of the appellee to seek a personal judgment for attorney’s fees in accord with this opinion.
DOWNEY, ANSTEAD and BERANEK, JJ., concur.